 



EXHIBIT 10.1
January 13, 2006
 
PERSONAL AND CONFIDENTIAL
Mr. Frank Plastina
Dear Frank:
On behalf of Tekelec, I am pleased to offer you employment as Chief Executive
Officer and President of Tekelec on the terms and conditions set forth in this
letter. As Tekelec’s Chief Executive Officer and President, you will report
directly to the Board of Directors and will have such duties and
responsibilities as set forth in Tekelec’s Bylaws and as may be delegated to you
from time to time by the Board. As the Chief Executive Officer and President,
you will be principally responsible for developing and implementing the
strategic and tactical goals for Tekelec, in addition to managing the day-to-day
operations of Tekelec. You may select your start date so long as it is on or
before February 14, 2006. Effective upon the commencement of your employment
with Tekelec, you will be elected to the Board of Directors.

1.   Your starting annual base salary will be $550,000.00 (i.e., $21,153.84 per
bi-weekly period).   2.   You will be eligible to participate in Tekelec’s 2006
Officer Bonus Plan, under which you will be eligible to receive, in accordance
with the terms of such Plan as approved by the Company’s Board of Directors, up
to 120% of your annual base salary (pro rated in accordance with the terms of
the Plan to reflect the fact that you will be employed for only a portion of
2006) as a cash bonus based on the extent to which the Company achieves certain
financial milestones in 2006. The terms of your participation in any officer
bonus plans after 2006 will be subject to change and the approval of the Board
of Directors of Tekelec.       Your participation in the 2006 Officer Bonus Plan
will commence with the start of the second quarter of 2006.   3.   You will be
eligible to participate in Tekelec’s Vacation/Personal Time Off policy, which
allows you maximum flexibility and discretion in using company paid personal
time. You start accruing at twenty (20) days per year during your first year of
employment. Tekelec also provides eleven (11) paid holidays per calendar year.

 



--------------------------------------------------------------------------------



 



Frank Plastina
January 13, 2006
Page 2

4.   You will receive applicable benefits, including health, dental, vision,
short-term and long-term disability and life insurance, as are generally
provided to Tekelec’s executive officers.   5.   You will be offered the
opportunity to participate in Tekelec’s Employee Stock Purchase Plan and 401(k)
Plan upon your satisfaction of the eligibility requirements for such plans.   6.
  You will be designated as an “Eligible Officer” under Tekelec’s Officer
Severance Plan, as amended.   7.   The Board of Tekelec will grant to you, at
its sole election, either nonstatutory stock options or stock-settled stock
appreciation rights1 (collectively “Options”) under Tekelec’s Equity Incentive
Plan for New Employees (the “Plan”) to purchase 1,000,000 shares of Tekelec
Common Stock effective as of the later of your start date or the date of the
Compensation Committee’s action granting such options (the “Grant Date”). The
exercise price of your Options will be equal to the closing price of Tekelec’s
Common Stock on the Grant Date (as reported in The Wall Street Journal on the
first business day following the Grant Date). Your Options will vest to the
extent of 250,000 shares on the one-year anniversary of your start date. The
remaining 750,000 shares will vest and become exercisable cumulatively in 12
equal quarterly installments of 62,500 shares each, with the first of such
installments vesting on the last day of the first full calendar quarter
following the one-year anniversary of your start date and one additional
installment vesting on the last day of each calendar quarter thereafter as long
as you remain an employee of Tekelec. Your Options will expire, to the extent
previously unexercised, upon the earlier of the four-year anniversary of the
vesting date or a date not less than three months after you cease to be a
Tekelec employee as determined in accordance with the terms of the Plan. Your
Options will in all respects be subject to the terms and provisions of the Plan
and the agreement evidencing the grant of the Options.       Also you will be
granted 250,000 restricted stock units (RSUs) under Tekelec’s 2004 Equity
Incentive Plan for New Employees (the “2004 Plan”), effective as of the date of
the Compensation Committee’s action granting such RSUs (the “grant date”).
Thirty-three percent (33%) of your RSUs will vest and the 83,334 shares
represented thereby will be issued automatically on the second-year anniversary
of your grant date (the “Initial Vesting Date”). Your remaining RSUs will vest
and the shares represented thereby will

 

1   Tekelec is currently transitioning from stock options to stock-settled stock
appreciation rights for its Equity Incentive Plan for New Employees due to the
favorable SFAS 123R accounting treatment for this equity instrument.

 



--------------------------------------------------------------------------------



 



Frank Plastina
January 13, 2006
Page 3

    be issued automatically in 2 equal annual installments of 83,333 shares
each, with the first of such installments vesting on the third anniversary of
the Initial Vesting Date and the second installment of 83,333 shares vesting on
the fourth anniversary following the Initial Vesting Date as long as you remain
an employee of Tekelec. The RSUs will in all respects be subject to the terms
and provisions of the 2004 Plan and the agreement evidencing the grant of RSUs.

You are aware that Tekelec strictly prohibits employees from unlawfully using
confidential or proprietary information belonging to any other person or entity
(including all former employers). By signing the enclosed copy of this letter,
you agree not to disclose or use, or induce Tekelec or any of its employees to
use, any trade secrets or confidential or proprietary information belonging to
any of your former employers or other parties, and further agree that you are
not subject to any express or implied contractual obligations, including but not
limited to noncompetition agreements to any of your former employers under any
agreements or understandings whether oral or written.
As a condition of commencing your employment with Tekelec, you will be required
to sign Tekelec’s standard “Confidentiality and Non-Disclosure Agreement and
Assignment of Rights” (a copy of which is enclosed). As with every Tekelec
employee, you reserve the right to terminate your employment at any time for any
reason, and we similarly reserve the right to terminate your employment at any
time, with or without cause. We hope and expect, however, that this will be a
long and mutually beneficial relationship.
In accordance with Tekelec policy, this offer is conditioned upon your
successful completion of a drug screen which will be conducted within 24 hours
after you accept this offer. To arrange for your test, please contact Al Ragland
at 919-380-6120.
This letter agreement contains our entire understanding with respect to your
employment with Tekelec. The provisions of this letter may be amended only by a
writing signed by you and Tekelec. If you have any questions about the meaning
of any of the terms or provisions included herein, please let me know at your
earliest convenience. This letter agreement shall be construed under the laws of
California.
Frank, we believe that Tekelec can provide you with opportunities for
professional growth and financial return. We look forward to working with you
and to a mutually fulfilling and rewarding relationship.
If this letter agreement is acceptable to you, then please acknowledge your
acceptance by signing and dating the enclosed copy of this letter agreement
where indicated below

 



--------------------------------------------------------------------------------



 



Frank Plastina
January 13, 2006
Page 4
and returning such signed copy to Al Ragland, SVP, Human Resources, at Tekelec,
5200 Paramount Parkway, Morrisville, NC 27560.

          Sincerely,
      /s/ Alvin G. Ragland       Alvin G. Ragland      Senior Vice President,
Human Resources     

C: Mark Floyd
 

             
Acknowledged and Accepted:
           
 
           
/s/ Frank Plastina
  Date:   January 18, 2006    
 
           
Frank Plastina
           

 